November 13, 2008 CONTACTS: Elizabeth Wilkinson Phone: 281-408-1329 EAGLE ROCK ENERGY PARTNERS, L.P. ANNOUNCES POTENTIAL COMMON UNIT PURCHASES BY AFFILIATES HOUSTON, Texas – Eagle Rock Energy Partners, L.P. (NASDAQ:EROC) (“Eagle Rock” or the “Partnership”) today announced that certain of its affiliates have authorized the purchase of up to an aggregate of $2,000,000 of Eagle Rock common units. The affiliates are owned by certain members of Eagle Rock management, certain other individuals, and certain Natural Gas Partners investment funds. The common units may be purchased from time to time in open market transactions, including block purchases, or in privately negotiated transactions and are authorized to occur between November 14, 2008 and December 5, 2008, which is an open window period under Eagle Rock’s insider trading policy.The timing and the actual number of Eagle Rock common units purchased by the affiliates will be on a discretionary basis as determined by the affiliates’ management and will depend upon a variety of factors including price, economic and market conditions, applicable legal requirements,including Rule 10b-18 under theSecurities Exchange Act of 1934, as amended, available liquidity and other appropriate factors as determined by such officers. “The desire of Eagle Rock’s affiliates to purchase common units reflects their confidence in Eagle Rock’s operations and belief that the common units are currently undervalued and represent an attractive investment,” said Joseph A.
